DETAILED ACTION
	Claims 1-16 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments 
	The amendment filed on February 11, 2021 is acknowledged and is entered into the instant application file with the instant Office action.
Previous Claim Rejections - 35 USC § 102
Claims 1-5, 9, and 10 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (USPN 3,935,217).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Objections
Claims 6-8, 11, and 12 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims are cancelled via the Examiner’s amendment below, and the objection is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Elliott Korsen on March 5, 2021.
The application has been amended as follows: 
Delete claims 1-12.
Conclusion
Claims 13-16 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626